Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US20170141372A1 and further in view of Sumimoto (JP 2000026543A).

Regarding claim 1, Suzuki teaches a nonaqueous electrolyte secondary battery porous layer (porous layer in a nonaqueous secondary battery)[0003],
Suzuki does not teach the nonaqueous electrolyte secondary battery porous layer having a shear strength per weight per unit area of not less than 140 N/[mm3/(g/m2)].
However, the instant application teaches this property is the result of controlling the dissolved oxygen concentration during polymerization such that the degree of branching is reduced [0057][0058]. This branching is taught to reduce the cohesive force between polymers, and in turn negatively impact the shear strength of the resulting porous layer. 
Sumimoto teaches that during polymerization to prevent oxidation polymerization which is a known cause of deactivation during polymerization the dissolved oxygen concentration in the polymerization solution is below 5% [pg. 1 para. 4][pg. 2 para. 7]. Moreover, this is a known consideration in the method of polymerization, and then would have been obvious to one skilled in the art before the filing date to control the dissolved oxygen concentration during the polymerization of the polymers used in the porous layer of Suzuki.  
Then, the claimed value for shear strength per weight per unit area is not seen as a novel improvement, but instead a property present in the known polymer of Suzuki. [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) [MPEP 2112 I].
Separately, the reduction of branched side chains created from the presence of oxygen is seen as an attempt at purifying a known polymer. Purifying an old product does not render a known product nonobvious [MPEP 2144.04 VII] as Sumitomo teaches a suitable method of obtaining the claimed structure. 

Regarding claim 2, combined Suzuki teaches the nonaqueous electrolyte secondary battery porous layer according to claim 1. 
Further, Suzuki teaches wherein the nonaqueous electrolyte secondary battery porous layer has a porosity of 20% by volume to 90% by volume (filler added in a weight range of 20 – 95 wt% allowing for pore formation) [0077]

Regarding claim 3, combined Suzuki the nonaqueous electrolyte secondary battery porous layer according to claim 1. 
Further, Suzuki teaches wherein the nonaqueous electrolyte secondary battery porous layer contains at least one resin selected from a group consisting of a resin having a melting point or a glass transition temperature of not lower than 180° C, a polyamide-based resin, a polyimide-based resin, and a polyester-based resin (polyamide, polyimide, and polyester polymers)[0037]

Regarding claim 4, combined Suzuki the nonaqueous electrolyte secondary battery porous layer according to claim 1.
Further, Suzuki teaches wherein the nonaqueous electrolyte secondary battery porous layer contains a polyamide-based resin. (polyamide)[0037]

Regarding claim 5, a nonaqueous electrolyte secondary battery laminated separator comprising:
Further, Suzuki teaches a polyolefin porous film (porous base material made of polyolefin)[0021]; and the nonaqueous electrolyte secondary battery porous layer according to claim 1, the nonaqueous electrolyte secondary battery porous layer being formed on at least one surface of the polyolefin porous film (porous layer disposed on base)[0021].

Regarding claim 6, combined Suzuki a nonaqueous electrolyte secondary battery member comprising:
Further, Suzuki teaches a positive electrode; the nonaqueous electrolyte secondary battery porous layer according to claim 1; and a negative electrode, the positive electrode, the nonaqueous electrolyte secondary battery porous layer, and the negative electrode being arranged in this order (secondary batteries contain a cathode and anode, and the porous layer is disclosed as being capable of being placed on either side of the polyolefin base)[0021].

Regarding claim 7, combined Suzuki a nonaqueous electrolyte secondary battery comprising:
the nonaqueous electrolyte secondary battery porous layer according to claim 1 (secondary battery with porous layer)[0003].

Regarding claim 8, combined Suzuki nonaqueous electrolyte secondary battery member comprising:
Further, Suzuki teaches a positive electrode; the nonaqueous electrolyte secondary battery laminated separator according to claim 5; and a negative electrode, the positive electrode, the nonaqueous electrolyte secondary battery laminated separator, and the negative electrode being arranged in this order (secondary batteries contain a cathode and anode, and the porous layer is disclosed as being capable of being placed on either side of the polyolefin base)[0021].

Regarding claim 9, combined Suzuki a nonaqueous electrolyte secondary battery comprising:
Further, Suzuki teaches the nonaqueous electrolyte secondary battery laminated separator according to claim 5 (laminated separator)[0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724